 

Exhibit 10.26

 

OUR REF F0529.37/SZR

YOUR REF HCG432X001

3 September 2015

 

Morton Fraser LLP

Quartermile Two

2 Lister Square

Edinburgh

EH3 9GL

 

Dear Sirs

 

Futurestate Limited

HC Glasgow S.a.r.l.

Ground Lease Subjects at Westerhill Road, Bishopbriggs, Glasgow

 

On behalf of and as instructed by the Seller, we offer to sell the Property to
the Purchaser on the following conditions:



 



1. Definitions and Interpretation         1.1 In the Missives:







 

"2012 Act" means the Land Registration etc (Scotland) Act 2012;     "Advance
Notice" means an advance notice as defined in Section 56 of the 2012 Act;

 



5th Floor, 1 Exchange Crescent

Conference Square

Edinburgh EH3 8UL

DX 551970 Edinburgh 53

T: +44 (0)131 228 9900

F: +44 (0)131 228 1222

www.shepwedd.co.uk

191 West George Street

Glasgow

G2 2LB

DX GW409 Glasgow

T: +44 (0)141 566 9900

F: +44 (0)141 565 1222

Condor House

10 St. Paul's Churchyard

London EC4M 8AL

DX 98945 Cheapside 2

T: +44 (0)20 7429 4900

F: +44 (0)20 7329 5939

1 Berry Street

Aberdeen

AB25 1HF

DX AB44 Aberdeen

T: +44 (0)1224 343 555

F: +44 (0)1224 343 555

 

Shepherd and Wedderburn LLP is a limited liability partnership incorporated in
Scotland with number SO300895. Registered office and principal place of
business: 5th Floor, 1 Exchange Crescent, Conference Square, Edinburgh EH3 8UL.
The term partner in relation to Shepherd and Wedderburn LLP is used to refer to
a member of Shepherd and Wedderburn. A list of the names of the members is
available for inspection at the principal place of business. Details of the
country or jurisdiction in which the partners are professionally qualified are
set out in the partners’ biographies at www.shepwedd.co.uk. All correspondence
signed by a named individual is signed for and on behalf of Shepherd and
Wedderburn LLP. Shepherd and Wedderburn LLP is authorised and regulated by the
Law Society of Scotland and the Solicitors Regulation Authority (with number
447895).

 

Version 14

 

December 2014

 

 

 

 

“Assignation” means an assignation of the Seller’s interest in the Property,
being in the form of the draft set out in Part 8 (Assignation) of the Schedule;
    "Completion" means the Date of Entry or, if later, the date when the
Completion Payment is paid and the purchase of the Property is completed in
terms of the Missives;     "Completion Payment" means net amount of (a) the
Price subject to all adjustments provided for in the Missives (including all
rent and other apportionments) under deduction of (b) the Deposit;    
"Conclusion Date" means the date of conclusion of the Missives;     "Date of
Entry"

means the earlier of:

 

(a)   Friday 30 October 2015; and

 

(b)   a Working Day occurring in the period from and including 30 September 2015
up to and including Thursday 29 October 2015 (such a Working Day being referred
to as “the Earlier Completion Date”), but the Date of Entry shall only be the
Earlier Completion Date where the Purchaser’s Solicitors have given to the
Seller’s Solicitors not less than 12 Working Days’ prior written notice
(excluding e-mail or fax) of the Earlier Completion Date (time being of the
essence); And declaring always that the Purchaser’s Solicitors shall only be
entitled to provide such prior written notice on one occasion only;

    “Deposit” means TWO MILLION EIGHT HUNDRED AND SEVEN THOUSAND FIVE HUNDRED
POUNDS (£2,807,500) STERLING;

 

 Page 2 

 

 



"Disclosed Documents"   means the documents listed in Part 1 of the Schedule;  
    "Encumbrances"   are encumbrances as set out in Section 9 of the 2012 Act;  
    “Escrow Undertaking (Purchaser’s Solicitors)”   means an undertaking from
the Purchaser’s Solicitors in the form of the draft set out in Part 16 of the
Schedule (Escrow Undertaking (Purchaser’s Solicitors));       “Escrow
Undertaking (Seller’s Solicitors)”   means  an undertaking from the Seller ’s
Solicitors in the form of the draft set out in Part 15 of the Schedule (Escrow
Undertaking (Seller’s Solicitors));       “Ground Lease”   means the lease
between Harper Collins Publishers Limited and Antares Properties Limited of
subjects at Westerhill Road, Bishopbriggs dated 27 September 1990 and registered
in the Books of Council and Session on 7 November 1990, the tenant’s interest in
which is registered in the Land Register of Scotland under Title Number
GLA73563;       "HMRC"   means HM Revenue & Customs;       "Interest"   means
interest on the sum in question at 4% per annum above the base rate from time to
time of The Royal Bank of Scotland plc from the date that such sum is due for
payment or, if there is no such date specified, the date of demand for such sum
until such sum is paid;       “Irrevocable Instructions”   means the irrevocable
instructions from the Seller and the Purchaser in the relevant forms set out in
Part 14 (Irrevocable Instructions) of the Schedule;       "Landlords"   means
the landlords under the Sub-Lease;





 

 Page 3 

 

 

“Larchfield” means LARCHFIELD INVESTMENTS LIMITED, a company incorporated under
the Companies Acts (Registered Number 2310614) and having its Registered Office
at 40 Queen Anne Street, London, W1G 9EL;       "Larchfield Consent" Means the
letter of consent from Larchfield to the sale of the Property in terms of the
draft forming Part 18 of the Schedule (Larchfield Consent);     "Missives" means
the contract constituted by this offer and all duly executed letters following
on it;     "Price" means FIFTY SIX MILLION ONE HUNDRED AND FIFTY THOUSAND POUNDS
(£56,150,000) STERLING exclusive of any VAT;     "Property" means ALL and WHOLE
the tenant’s interest in the Ground Lease, being the interest registered in the
Land Register of Scotland under Title Number GLA73563;     "Purchaser" means HC
GLASGOW  S.à.r.l, a company registered under the Laws of Luxembourg (Registered
No. B199341) and having their registered office at  9A boulevard Prince Henri,
L-1724, Luxembourg;     "Purchaser's Bank" means (a) the client account of the
Purchaser's Solicitors and/or (b) the client account of the solicitors acting
for the Purchaser's heritable creditor and/or (c) if it is a bank which is a
shareholder in CHAPS Clearing Co. Limited, and the funds in question are loan
funds from that bank for the purpose of acquiring the Property, the Purchaser's
heritable creditor;     "Purchaser's Solicitors" means Morton Fraser LLP
(Ref:HCG432X0001/MJR) or such other solicitors as the Purchaser may appoint in
their place from time to time and who have been notified in writing to the
Seller's Solicitors;

 

 Page 4 

 

 

"Schedule" means the schedule annexed to this offer;     "Seller" means
FUTURESTATE LIMITED, incorporated under the Companies Acts (Registered Number
02989969) and having its Registered Office formerly at 42 Wigmore Street,
London, W1U 2RY and now at 40 Queen Anne Street, London, W1G 9EL;     "Seller's
Bank Account"

means Shepherd and Wedderburn LLP No1 Client Sterling Account

 

Sort code: 80-26-26
Account number: 00102110

 

Bank of Scotland
33 Old Broad Street
London
PO Box 1000
BX2 1LB

 

IBAN: GB56BOFS80262600102110
Swift/Bic: BOFSGB21456

 

or such other UK clearing bank account as the Seller's Solicitors nominate by
written notice to that effect at least 3 Working Days prior to the Date of
Entry;

    "Seller's Solicitors" means Shepherd and Wedderburn LLP (Ref:F0529.37/SZR)
or such other solicitors as the Seller may appoint in their place from time to
time and who have been notified in writing to the Purchaser's Solicitors;    
“Sub-Lease” the lease and other documentation listed in Part 3A (Sub-Lease) of
the Schedule

 

 Page 5 

 

 

"Sub-Sub-Leases" means the sub-sub-lease(s) and other documentation referred to
in Part 3B (Sub-Sub-Leases) of the Schedule;     "Tenants" means the current
tenants  under the Sub-Lease;     "Title Deeds" means the title deeds of the
Property forming part of the Disclosed Documents;     "Title Indemnity Policy"
means the policy in terms of the draft attached and forming Part 19 of the
Schedule (Title Indemnity Policy);     "TOGC" means a transfer of a business as
a going concern for the purposes of section 49(1) of the VAT Act and Article 5
of the Value Added Tax (Special Provisions) Order 1995;     "VAT" means value
added tax as provided for in the VAT Act and any tax similar or equivalent to
value added tax or performing a similar fiscal function;     "VAT Act" means the
Value Added Tax Act 1994;     "VAT Group" means two or more bodies corporate
registered as a group for VAT purposes under Section 43 of the VAT Act;    
"Working Day" means any day on which clearing banks in Edinburgh, Glasgow and
London are open for normal business.

 

1.2In the Missives, unless otherwise specified or the context otherwise
requires:

 

1.2.1any reference to one gender includes all other genders;

 

1.2.2words in the singular only include the plural and vice versa;

 

1.2.3any reference to the whole is to be treated as including reference to any
part of the whole;

 

1.2.4any reference to a person includes a natural person, corporate or
unincorporated body (whether or not having separate legal personality) and words
importing individuals include corporations and vice versa;

 

 Page 6 

 

 

1.2.5any reference to a Clause, Schedule or Part of the Schedule is to the
relevant Clause, Schedule or Part of the Schedule of or to this offer;

 

1.2.6any reference to a statute or statutory provision includes any subordinate
legislation which is in force from time to time under that statute or statutory
provision;

 

1.2.7any reference to any statute, statutory provision or subordinate
legislation is a reference to it as it is in force from time to time taking
account of any amendment or re-enactment;

 

1.2.8any phrase introduced by the words "including", "include", "in particular"
or any similar expression is to be construed as illustrative only and is not to
be construed as limiting the generality of any preceding words;

 

1.2.9a document will be duly executed only if it is executed in such manner as
meets the requirements of Section 3 or Sections 9B and 9C of the Requirements of
Writing (Scotland) Act 1995;

 

1.2.10where at any one time there are two or more persons included in the
expression "Purchaser" or "Seller" obligations contained in the Missives which
are expressed to be made by the Purchaser and/or the Seller are binding jointly
and severally on them and their respective executors and representatives
whomsoever without the necessity of discussing them in their order;

 

1.2.11any reference to funds being cleared means that the funds are immediately
available for withdrawal from the holder's bank account;

 

1.2.12any reference to "reasonable consent" means the prior written consent of
the party in question, such consent not to be unreasonably withheld or delayed;
and

 

1.2.13where a clause provides that Interest is payable and that the sum must be
paid within a specified period, no Interest will accrue on the sum provided it
is paid within that period.

 

1.3The headings in the Missives are included for convenience only and are to be
ignored in construing the Missives.

 

1.4The Schedule forms part of the Missives.

 

 Page 7 

 

  

2. Price    

 

2.1Payment

 

2.1.1The Completion Payment will be paid by the Purchaser on the Date of Entry
by instantaneous bank transfer of cleared funds from the Purchaser's Bank to the
Seller's Bank Account in exchange for the Assignation and other items to be
delivered by the Seller referred to in clause 9 (Completion).

 

2.1.2A payment not made in accordance with Clause 2.1.1 may be refused.

 

2.2Interest

 

If the Completion Payment (and any VAT which the Purchaser has agreed in terms
of clause 3 to pay to the Seller on the Date of Entry) or any part of it is not
paid to the Seller on the Date of Entry then, notwithstanding consignation or
that the Purchaser has not taken entry, the Purchaser will pay to the Seller
Interest on the outstanding money.

 

2.3Cancellation of Sale

 

If the Purchaser fails to pay the Completion Payment (and any VAT which the
Purchaser has agreed in terms of clause 3 to pay to the Seller on the Date of
Entry) with Interest as set out in clause 2.2 within 10 Working Days after the
Date of Entry the Seller is entitled (by written notice to the Purchaser to that
effect, but only where the Completion Payment has not been paid as aforesaid) to
rescind the Missives, to re-sell the Property to any third party and to claim
damages from the Purchaser which may include:

 

2.3.1all costs and expenses incurred in relation to the re-marketing of the
Property and the re-sale of it;

 

2.3.2any shortfall between:

 

(i)the sale price received by the Seller on any such re-sale; and

 

(ii)the Price; and

 

 Page 8 

 

 

2.3.3financial losses including increased funding costs which the Seller would
not have incurred had the Price been paid on the Date of Entry and interest
which the Seller could have earned on the Price had it been paid on the Date of
Entry.

 

If the Seller rescinds the Missives, no Interest will be due by the Purchaser in
terms of clause 2.2 above.

 

2.4Receipt of Money

 

For the purposes of this clause 2, money will not be deemed paid to the Seller
until such time as same day credit on it is available to the holder of the
Seller's Bank Account in accordance with normal banking procedure.

 

2.5Suspension

 

The provisions of clauses 2.2 and 2.3 above will not apply and the Seller will
not be entitled to the rents under the Sub-Lease in terms of clause 4.2 below
for any period(s) of time during which the delay in payment by the Purchaser is
due to any failure or breach by or on behalf of the Seller to implement its
obligations or duties under the Missives on time.

 

2.6Deposit

 

2.6.1The Deposit will be payable by the Purchaser’s Solicitors to the Seller’s
Solicitors on the Conclusion Date;

 

2.6.2The Deposit will be:

 

(i)placed on joint deposit by the Seller’s Solicitors in an interest bearing
account in the joint names of the Purchaser’s Solicitors and the Seller’s
Solicitors immediately on receipt, to be held by them in trust (for the relevant
party entitled thereto in accordance with the terms of this Clause 2.6) and to
be released only in accordance with the terms of this Clause 2.6;

 

(ii)treated as a payment to account of the Price if the purchase of the Property
proceeds, and accordingly released to the Seller at Completion;

 

 Page 9 

 

 

(iii)forfeited to the Seller if the Purchaser is in (or deemed to be in)
material breach of its obligations under the Missives and the Seller properly
rescinds the contract constituted by the Missives as a result; and

 

(iv)returned to the Purchaser if the Seller is in material breach of its
obligations under the Missives and the Purchaser properly rescinds the contract
constituted by the Missives as a result, or if the Purchaser validly resiles in
accordance with Clause 12 (Damage or Destruction);

 

2.6.3The interest accrued on the Deposit will be paid to the party to whom the
Deposit is payable in accordance with the foregoing provisions. For the
avoidance of doubt, the interest will be treated as a payment to account of the
Price if Clause 2.6.2 (ii) applies;

 

2.6.4The Seller and the Purchaser each undertake to the other that they will,
and that they will procure that their respective solicitors will, take all such
steps as may be necessary as expeditiously as possible to give effect to the
foregoing provisions, including signing all necessary bank forms and other
documentation.

 

2.6.5On the Conclusion Date, the Seller and the Purchaser shall each exhibit to
the other their respective Irrevocable Instructions to the Purchaser’s
Solicitors and the Seller’s Solicitors (signed on behalf of the Seller and the
Purchaser, as applicable, by their respective solicitors).

 

2.6.6The Seller will procure that Seller’s Solicitors deliver to the Purchaser’s
Solicitors the Escrow Undertaking (Seller’s Solicitors) on receipt by the
Seller’s Solicitors of the Deposit.

 

2.6.7The Purchaser shall procure that the Purchaser’s Solicitors deliver to the
Seller’s Solicitors the Escrow Undertaking (Purchaser’s Solicitors) on payment
to the Seller’s Solicitors of the Deposit.    

3. VAT    

 

3.1.1The Seller and the Purchaser agree:

 

 Page 10 

 

 

(i)that the sale of the Property constitutes a TOGC and accordingly no VAT will
be charged on the Price at Completion and no VAT will form part of the
Completion Payment;

 

(ii)that the business of letting the Property for a consideration is capable of
being operated separately as a business; and

 

(iii)to use all reasonable endeavours both before and after Completion to
procure that the sale of the Property is treated by HMRC as a TOGC.

 

3.1.2The Seller confirms to the Purchaser that:

 

(i)Larchfield's interest in the Property is as owner of a 50% share in the
beneficial ownership only, with legal title to the Property being vested in the
Seller.

 

(ii)the Seller and Larchfield are jointly registered for the purposes of VAT;

 

(iii)the Seller and Larchfield have jointly exercised pursuant to the VAT Act,
Schedule 10, paragraph 2 (or been treated pursuant to the VAT Act, Schedule 10,
paragraph 21 as having exercised) an option to tax in respect of the Property
and have duly notified that option to HMRC to the extent required in order to
make it effective;

 

(iv)the Seller and Larchfield have not revoked, and will not revoke before
Completion, their option and, where such option is treated as having been
exercised as a result of a real estate election having been made, will not prior
to Completion take any action, or omit to take any action, by virtue of which
HMRC could revoke such real estate election;

 

(v)the assets to be transferred to the Purchaser in terms of the Missives have
been and will, in the period up to Completion, be used continuously for the
Seller's and Larchfield's business comprising the letting of and the collection
of rents from property and such assets are the only assets in the business to be
transferred; and

 

 Page 11 

 

 

(vi)at Completion the Seller, Larchfield and the Tenants will not be members of
the same VAT Group.

 

The Seller has exhibited evidence of the matters stated in clauses 3.1.2(i) and
3.1.2(iii), and the Purchaser shall be deemed to have satisfied itself with such
evidence.

 

3.1.3The Purchaser has exhibited evidence to the Seller that:

 

(i)it (or the representative member of its VAT Group) will be registered or
liable to be registered for the purposes of VAT at Completion;

 

(ii)it has :

 

(ii)(a)exercised an option to tax in respect of the Property under the VAT Act,
Schedule 10, paragraph 2 or make a real estate election under the VAT Act,
Schedule 10, paragraph 21; and

 

(ii)(b)duly notified such option to tax or real estate election (as the case may
be) to HMRC,

 

in either case, so as to ensure that the conditions in Article 5(2A) of the
Value Added Tax (Special Provisions) Order 1995 will be satisfied in respect of
the Purchaser's acquisition of the Property from the Seller;

 

(iii)it (or such other person referred to in clause 3.1.3(ii)) will not revoke
its option either before or after Completion and, where such option is treated
as having been exercised as a result of a real estate election having been made,
will not take any action, or omit to take any action, by virtue of which HMRC
could revoke such real estate election;

 

(iv)it will use such assets in carrying on the same kind of business as the
Seller and Larchfield, namely that detailed in clause 3.1.2(v);

 

(v)Article 5 (2B) of the Value Added Tax (Special Provisions) Order 1995 does
not apply to the Purchaser in relation to the purchase of the Property; and

 

(vi)it is not acting as a nominee.

 

 Page 12 

 

 

The Purchaser will exhibit to the Seller, as soon as possible after receipt of
the same from HMRC the acknowledgement by HMRC of the notification of such
option to tax it being declared (for the avoidance of any doubt) that the
Purchaser shall not be obliged to exhibit any such acknowledgement prior to
Completion.

 

3.1.4If, notwithstanding the provisions above, HMRC direct in writing that VAT
is chargeable on the sale of the Property, the Seller will notify the Purchaser
in writing within 5 Working Days of the Seller being so advised by HMRC.

 

3.1.5The Purchaser will pay to the Seller within 10 Working Days of written
demand a sum equal to the amount of VAT determined by HMRC, in exchange for a
valid VAT invoice.

 

3.1.6Subject to clause 3.1.7, the Purchaser will pay, in addition, to the Seller
within 10 Working Days of written demand an amount equal to the total of any
interest, penalties, claims, losses, damages, costs and expenses arising as a
consequence of, or in relation to the failure to charge and collect VAT on the
Price at Completion and to account for such VAT to HMRC except to the extent
that VAT is chargeable on the Price as a consequence of the Seller's failure to
comply with its obligations and undertakings in terms of this clause 3.

 

3.1.7The Seller will use all reasonable endeavours to minimise the amount due
under clause 3.1.6.

 

3.1.8If the Purchaser fails to pay any amount due under clause 3.1.5 and 3.1.6
within the relevant time limit, the Purchaser will pay Interest on the
outstanding amount. No Interest will be payable under this clause in respect of
any amount and time period to the extent that the Seller has already been
compensated under clause 3.1.6 for interest in respect of the same amount and
the same time period.

 

3.1.9The Purchaser, the Seller and Larchfield do not intend to make a joint
application under regulation 6(1) of the VAT Regulations 1995 (SI 1995/2518) for
the Purchaser to be registered for VAT under the Seller's and Larchfield's VAT
registration number and the Seller confirms that it will allow the Purchaser
such access to VAT records relating to the Property as required by Section 49 of
the VAT Act as amended by the Finance Act 2007.

 

 Page 13 

 

 

3.2Capital Goods Scheme

 

The Seller confirms to the Purchaser that none of the assets to be transferred
to the Purchaser in terms of the Missives is a capital item to which the Capital
Goods Scheme (per Regulation 112 to 116 of the Value Added Tax Regulations 1995
as amended) applies or will apply in the period up to Completion.

 

4. Entry and apportionments    

 

4.1Entry

 

Entry to the Property subject only to and with the benefit of the Sub-Lease and
the Sub-Sub-Leases will be given on the Date of Entry.

 

4.2Rent apportionment

 

4.2.1The rents payable under the Sub-Lease will, subject to clause 2.5 above, be
apportioned (net of VAT) at Completion on the basis that the Purchaser will
receive a 1/365th part of the rent for each day from (and including) Completion
to (but not including) the next rent payment date(s) under the Sub-Lease.

 

4.2.2The rents will be apportioned on the assumption that the Seller has
received payment of all sums due prior to Completion, whether or not that is in
fact the case.

 

4.2.3In the case of any rent review under the Sub-Lease where the date of such
review occurs prior to Completion but the reviewed rent has not been determined
by Completion the rent will be apportioned on the basis of the passing rent of
£5,132,000 per annum.

 

4.3Other apportionments

 

4.3.1All other payments under the Sub-Lease and all other outgoings for the
Property (other than rates and, insurance) will be apportioned as at Completion
on an equitable basis.

 

4.3.2Within 5 Working Days after Completion, the Seller or the Seller's
Solicitors will advise the local authority of the change of ownership of the
Property so that any apportionment of rates can be carried out by the local
authority.

 

 Page 14 

 

 

5. Other payments    

 

5.1Arrears

 

5.1.1If any rents or other payments under the Sub-Lease are in arrears at
Completion the Purchaser will use all reasonable endeavours to procure payment
from the Tenants as soon as practicable after Completion provided that the
Seller keeps the Purchaser free of expense.

 

5.1.2The Purchaser will pay to the Seller all sums relating to such arrears
(together with any interest paid by the Tenants in terms of the relevant
Sub-Lease) within 5 Working Days of cleared funds being received from the
Tenants.

 

5.1.3If the Seller or its agents receive any payments from the Tenants after
Completion which do not relate to arrears due to the Seller it will pay them to
the Purchaser within 5 Working Days of cleared funds being received from the
relevant Tenant.

 

5.1.4If requested by the other, the Seller and the Purchaser will each assign to
the other such rights as are reasonably necessary to enable them to recover from
the Tenants (or the guarantors under the Sub-Lease) any sums due under the
Sub-Lease to which they are entitled in terms of the Missives and that for a
period of 6 months from Completion. The Seller may not take any steps to
sequestrate any Tenant or appoint a receiver or liquidator to the Tenants or any
such guarantors except with the reasonable consent of the Purchaser.

 

5.2Rent Deposits

 

There are no rent deposits paid by the Tenants and held by or to the order of
the Seller (or their agents) as Landlords,

 

6. Disclosed Documents    

 

6.1Subject to Clause 9 below (Completion) the Purchaser is deemed to have
examined the Disclosed Documents and accepts that it is purchasing the Property
on the basis that it has satisfied itself on all matters disclosed in them and
on the validity and marketability of the Seller's title to the Property.

 

 Page 15 

 

 

6.2Clause 6.1 will override any other provision of the Missives apparently to
the contrary and any confirmation, warranty or undertaking given by the Seller
in the Missives is given subject to the Disclosed Documents whether or not that
is expressly stated.

 

7. Title    

 

7.1Encumbrances

 

7.1.1So far as the Seller is aware there are no Encumbrances affecting the
Property other than as referred to in the Disclosed Documents.

 

7.1.2The Property is sold with and under the Encumbrances affecting the Property
whether specified or referred to in the Title Deeds or not.

 

7.2Minerals

 

The minerals are included in the sale to the extent to which the Seller has any
right to them.

 

7.3Outstanding disputes

 

During the period that the Seller has owned the Property, there have been no
disputes which remain outstanding with neighbouring proprietors or third parties
about items common to the Property and adjacent premises, access to or from the
Property, the title to the Property or similar matters.

 

7.4Possession

 

The Seller confirms that it is currently in legal possession of the Property as
Landlords under the Sub-Lease and, subject to the Sub-Lease and the
Sub-Sub-Leases, has been in such legal possession of the Property openly,
peaceably and without judicial interruption for a continuous period of at least
one year.

 

7.5Community interests

 

The Seller has not received any notices in terms of Section 37 of the Land
Reform (Scotland) Act 2003 in respect of the Property.

 

 Page 16 

 

 

7.6Occupancy rights

 

The Seller confirms that no part of the Property is (or has within the
prescriptive period been) used as a private residence and consequently that the
provisions of none of the Matrimonial Homes (Family Protection) (Scotland) Act
1981 as amended, or the Family Law (Scotland) Act 1985, or the Civil Partnership
Act 2004 apply to the Property or any part of it, or to the Seller's interest in
the Property.

 

7.7Advance Notices

 

7.7.1The Seller will apply to the Keeper for an Advance Notice for the
Assignation, in the form adjusted with the Purchaser, to be either (i) entered
on the application record for the Property or (ii) recorded in the Register of
Sasines, no earlier than 5 Working Days prior to the Date of Entry. The cost of
the Advance Notice for the Assignation will be met by the Seller.

 

7.7.2The Seller consents to the Purchaser applying to the Keeper for Advance
Notices for any deeds which the Purchaser intends to grant in relation to the
Property. The cost of any Advance Notices which the Purchaser applies for will
be met by the Purchaser.

 

7.7.3If the Seller rescinds the Missives in the circumstances set out in Clause
2.3 (Cancellation of Sale) the Purchaser consents to the discharge of the
Advance Notice for the Assignation and the Purchaser confirms that it will
immediately discharge at its own cost any Advance Notice submitted by it if
requested to do so by the Seller.

 

7.7.4If Completion is likely to occur after the Date of Entry, the Seller, if
requested to do so by the Purchaser, will apply for a further Advance Notice for
the Assignation, in the form adjusted with the Purchaser, and the cost of any
additional Advance Notices will be met:

 

(i)by the Seller, if the delay in settlement is due to any failure or breach by
or on behalf of the Seller to implement its obligations under the Missives on
time; or

 

(ii)by the Purchaser, if the delay in settlement is due to any failure or breach
by or on behalf of the Purchaser to implement its obligations under the Missives
on time.

 

7.7.5The Seller's Solicitors will not provide any letter of obligation which
undertakes to clear the records of any deed, decree or diligence.

 

 Page 17 

 

 

7.8Land Register requirements

 

7.8.1Subject to Clause 7.8.2 below, the Seller will deliver to the Purchaser, on
demand from time to time and at the Seller's expense, such documents and
evidence as the Keeper may require to enable the Keeper to update or create (as
the case may be) the Title Sheet of the Property to disclose the Purchaser as
the registered holder of the Property. Such documents will include (unless the
Property comprises part only of a building):

 

(i)a plan or bounding description sufficient to enable the Property to be
identified on the cadastral map; and

 

(ii)evidence (such as a plans report) that (i) the description of the Property
in the Title Deeds is habile to include the whole of the occupied extent and
(ii) there is no conflict between the extent of the Property and any registered
cadastral units.

 

7.8.2After Completion, the Seller will deliver such documents and evidence as
are specified in Clause 7.8.1 above only if the Assignation is presented for
registration not later than 14 days after Completion.

 



8. Sub-Lease    

 

8.1Warranties

 

The Seller warrants that, except as disclosed in Part 4 of the Schedule:

 

8.1.1The Sub-Lease accurately sets out the whole terms of the sub-letting of the
Property and in so far as the Seller is aware (but without having made any
specific enquiry) the Sub-Sub-Leases accurately set out the whole terms of the
sub-sub-letting of the Property;

 

8.1.2The Sub-Lease has not been amended or varied in a manner which is binding
on the Purchaser and they will not be so amended or varied, prior to Completion,
except with the prior written consent of the Purchaser.

 

8.1.3The information disclosed in the rent payment history (forming part of the
Disclosed Documents) is complete and accurate in all respects.

 

 Page 18 

 

 

8.1.4The Seller is not aware of any material breach by the Tenants of any of
their obligations under the Sub-Lease which would not be reasonably
ascertainable from an inspection of the Property.

 

8.1.5The Seller has not received written notification from any of the Tenants of
claims or disputes under the Sub-Lease against the Landlords which are
outstanding.

 





8.1.6There are no notices issued by the Seller to the Tenants, or by any of the
Tenants to the Seller, under the Sub-Lease which remain to be implemented.

 



8.1.7No notices by or on behalf of any of the Tenants exercising any option to
break or terminate the Sub-Lease have been served on the Seller or vice versa.

 

 

8.1.8The Seller has not received written notification of the insolvency,
liquidation, administration or receivership of the Tenants.

  

8.1.9The Seller has not received written notification of the creation of any
fixed or floating charges over the interest of any of the Tenants under the
Sub-Lease.

 

8.2Period to Completion

 

The Seller will take all necessary steps which a prudent landlord (acting
reasonably) would take in the interests of good estate management to ensure that
the warranties given in clause 8.1 above apply at Completion.

 

8.3Interim management

 

8.3.1In the period from the date of this offer until Completion, the Seller
will:

 

(i)implement its obligations under the Sub-Lease;

 

(ii)continue to manage the Property and the Sub-Lease as a responsible landlord
and in accordance with the principles of good estate management; and

 

(iii)disclose in writing any changes to the confirmations given in clause 8.1.

 

8.3.2The Seller will not:

 

(i)terminate or accept a renunciation of the Sub-Lease; or

 

 Page 19 

 

 

(ii)grant any new lease; or

 

(iii)vary the Sub-Lease; or

 

(iv)settle any rent review under the Sub-Lease, propose or agree any reference
to a third party for determination of any rent review or make or agree any
proposal for a reviewed rent; or

 

(v)serve any notice under the Sub-Lease; or

 

(vi)carry out any alterations to the Property

 

except with the prior written consent of the Purchaser.

 

8.3.3If any application to the Seller for its consent under the Sub-Lease is
still outstanding, or if any such application is made prior to Completion, the
Seller will not grant consent without the prior written approval of the
Purchaser. In relation to each such application, the Purchaser will timeously
comply with the obligations of the Seller, as Landlords, failing which the
Purchaser will indemnify the Seller fully in respect of all liability incurred
by the Seller to the Tenants in relation to the relevant applications.

 

8.4Rent Reviews

 

There are no outstanding rent reviews under the Sub-Lease.

 





9. Completion    

 

9.1At Completion, the Purchaser will pay the Completion Payment to the Seller in
terms of clause 2.1 above;

 

9.2In exchange for performance by the Purchaser of its obligations under Clause
2.1, at Completion the Seller will deliver to the Purchaser:

 

9.2.1Assignation

 

the Assignation duly executed by the Seller.

 

9.2.2Title Deeds

 

(i)the Title Deeds; and

 

 Page 20 

 

 

(ii)all necessary links in title evidencing the Seller's exclusive ownership of
the Property.

 

9.2.3Leases

 

the Sub-Lease and the Sub-Sub-Leases.

 

9.2.4Disclosed Documents

 

the remaining Disclosed Documents

 

9.2.5Legal Reports

 

(a)a legal report brought down to a date as near as practicable to Completion
which report will show:

 

(i)no entries adverse to the Seller's interest in the Property;

 

(ii)the Advance Notice for the Assignation; and

 

(iii)no other Advance Notices other than those submitted by the Purchaser;

 

(b)a search in the Register of Community Interests in Land brought down as near
as practicable to Completion showing nothing prejudicial to the ability of the
Seller validly to transfer title to the Property to the Purchaser.

 

the cost of the legal report and search being the responsibility of the Seller.

 

9.2.6Charges Searches

 

Searches in the Register of Charges and company file of the Seller from the date
of its incorporation or the date of inception of the Register (whichever is the
later) brought down:

 

(i)as near as practicable to Completion; and

 

(ii)within 3 months following Completion, to a date at least thirty six days
after Completion.

 

 Page 21 

 

 

in both cases disclosing no entry prejudicial to the Purchaser's interest, but
the Seller's Solicitors will not provide a letter of obligation in respect of
the updated search in the Register of Charges and company file.

 

9.2.7Discharge

 

a discharge duly executed by the heritable creditor in any standard security
affecting the Property together with completed and signed application forms for
registration and payment for the correct amount of registration dues.

 

9.2.8Letter of Consent and Non-crystallisation

 

a letter of consent and non-crystallisation in the holder's usual form
(releasing the Property from charge or otherwise in terms that confer a valid
title on the Purchaser subject to compliance with any time limit for
registration of the Purchaser's title) in respect of the transaction envisaged
by the Missives from each holder of a floating charge granted by the Seller.

 

9.2.9Retrocession of Assignation of Rents

 

(if applicable) a retrocession of assignation of rents duly executed by the
creditor in respect of any assignation of rents affecting the landlord’s
interest in the Sub-Lease.

 

9.2.10Change of Landlord

 

a notice of change of landlord in terms of the draft notice forming Part 7
(Change of Landlord) of the Schedule addressed to the Tenants and signed by the
Seller's Solicitors.

 

9.2.11Change of Ownership

 

a notice of change of interest in the Property to the Superior Landlord in terms
of the draft notice forming Part 17 (Change of Ownership) of the Schedule and
signed by the Seller's Solicitors.

 

9.2.12Assignation of Guarantees

 

the assignation of guarantees in terms of the draft forming Part 13 (Assignation
of Guarantees) of the Schedule duly executed by the Seller.

 

 Page 22 

 

 

9.2.13Larchfield Consent

 

the Larchfield Consent duly executed by Larchfield.

 

9.2.14Title Indemnity Policy

 

the principal Title Indemnity Policy and evidence that the Seller has paid in
full the premium due in relation to the same.

 

9.2.15Other Documents

 

any other deeds and documents to be delivered to the Purchaser on or before
Completion in terms of the Missives.

 





10. Post Completion    

 

Provided that the Assignation is presented for registration prior to the earlier
of 14 days after Completion and the date of expiry of the last Advance Notice
registered in relation to the Assignation in terms of Clause 7.7, the updated or
newly created Title Sheet of the Property will contain no exclusion or
limitation of warranty in terms of Section 75 of the 2012 Act and disclose no
entry, deed or diligence (including any charging order under the Buildings
(Recovery of Expenses) (Scotland) Act 2014 or any notice of potential liability
for costs registered under the Tenements (Scotland) Act 2004 or the Title
Conditions (Scotland) Act 2003) prejudicial to the interest of the Purchaser
other than such as are created by or against the Purchaser or have been
disclosed to, and accepted in writing by, the Purchaser prior to Completion.

 

11. Insurance    

 

11.1From the Conclusion Date until Completion, the Seller will keep the Property
insured in accordance with the Landlords' obligations under the Sub-Lease. As
soon as reasonably practicable after the Conclusion Date, the Seller will make
available to the Purchaser written details of such insurances, if it has not
already provided this information.

 

11.2Immediately following the Conclusion Date, the Seller will use its
reasonable endeavours to have the Purchaser's interest in the Property (as
purchaser, price unpaid) endorsed or noted on or otherwise (either specifically
or generically) covered by its policies of insurance and will exhibit evidence
to the Purchaser that it has done so.

 

 Page 23 

 

 

11.3The Seller will:

 

11.3.1within 5 Working Days after Completion cancel such insurances (under
reservation of all prior claims), and

 

11.3.2provided that the insurance premiums have been paid in full by the Tenants
in question, within 5 Working Days after receipt, refund to the relevant Tenants
all repayments of premium due to them and exhibit evidence to the Purchaser of
having done so.

 



12. Damage or destruction    

 

12.1Risk of damage to or destruction of the Property will not pass to the
Purchaser until Completion.

 

12.2If prior to Completion the Property sustains damage (whether insured or
otherwise) which at common law would entitle a hypothetical tenant under a
hypothetical lease of the Property to an abatement of rent of an amount
exceeding 20% of the rent, either party will be entitled to resile from the
Missives without penalty on delivery of written notice to that effect to the
other's solicitors no later than midday on the date on which Completion is due
to take place, time being of the essence.

 

12.3If there is any dispute as to whether the Property has suffered such damage,
the matter will be referred to the decision of an independent surveyor, who will
act as an expert, appointed, failing agreement, by the Chairman of the RICS in
Scotland on application by either party. The independent surveyor's decision
will be binding on the parties. If the independent surveyor dies, delays or
becomes unwilling or incapable of acting then either the Seller or the Purchaser
may apply to the Chairman to discharge that independent surveyor and appoint a
replacement. The fees and expenses of the independent surveyor and the cost of
appointment are payable by the Seller and the Purchaser in the proportions which
the independent surveyor directs and if no direction is made equally.

 

12.4Subject to clause 12.2 if the Property is damaged or destroyed by an insured
risk prior to Completion, the Seller's responsibility to the Purchaser, at
Completion, will be:

 

 Page 24 

 

 

12.4.1to pay to the Purchaser the insurance proceeds received by the Seller to
the extent that they have not been spent on reinstatement; and

 

12.4.2to assign its rights in respect of the insurance proceeds specified in
clause 12.4.1 to the Purchaser.

 



13. Statutory matters    

 

13.1Statute

The Purchaser is deemed to have satisfied itself on the application of all
statute and statutory regulations and rules in so far as affecting or relating
to the Property and, except as expressly provided for in the Missives, the
Seller gives no warranties or assurances on such matters.

 

13.2Statutory Repairs Notices

 

Any local authority statutory repairs notices affecting the Property which are
issued prior to Completion will as between the Purchaser and the Seller be the
responsibility of the Seller except to the extent that (i) they are instigated
by or with the authority of the Purchaser or (ii) they are the responsibility of
any of the Tenants in accordance with the Leases. Liability under this clause
will subsist until met and will not be avoided by the issue of a fresh notice.

 

13.3Energy Performance Certificate

 

The Seller confirms that a valid current energy performance certificate (in
terms of the Energy Performance of Buildings (Scotland) Regulations 2008) has
been obtained for, and affixed to, the Property.

 

13.4Green Deal

 

The Property is not subject to a green deal plan as defined in Section 1 of the
Energy Act 2011.

  

14. No Employees    

 

14.1As at the Conclusion Date and Completion, the Seller confirms that there are
no persons to whom the provisions of the Transfer of Undertakings (Protection of
Employment) Regulations 2006 ("Employment Regulations") will apply in relation
to:

 

 Page 25 

 

14.1.1the sale of the Property; and

 

14.1.2the creation or cessation of any contractual relationship consequent to
such sale

with the effect of such person’s employment (or liability for it and its
termination) being deemed to transfer to the Purchaser or any contractor of the
Purchaser at Completion.

 

14.2If it is asserted or found by a court or tribunal that the Employment
Regulations apply in relation to any person ("Employee"), the Purchaser or any
of its contractors may terminate the employment of the Employee within 10
Working Days, where it has not already terminated, and if the Purchaser complies
with its obligations under this clause 14 (where applicable), the Seller
undertakes to keep the Purchaser and/or its contractors indemnified, on demand,
against all costs, claims, liabilities and expenses (including reasonable legal
expenses) of any nature arising out of the employment of the Employee prior to
Completion or the termination of it (whether it is terminated by the Purchaser
or any other person and whether before, on or after Completion).

 

14.3The Seller acknowledges and agrees that the Purchaser will grant an
indemnity in favour of each and any of its contractors to the same extent that
the Seller is undertaking to indemnify the Purchaser in terms of clause 14.2 and
agrees that in the event of a claim on any indemnity in terms of clause 14.2 for
loss incurred by the Purchaser, that loss will include the amount, if any, which
the Purchaser has paid or is required to pay to any of its contractors by virtue
of any indemnity granted by the Purchaser in accordance with the provisions of
this clause.

 



15. Guarantees    

 

15.1In so far as the Seller can validly do so, the guarantees will be assigned
to the Purchaser in terms of the draft assignation of guarantees forming Part 13
of the Schedule.

 

15.2The Purchaser will:

 

15.2.1within 15 Working Days after Completion duly execute the assignation of
guarantees delivered to the Purchaser at Completion; and

 

15.2.2within 20 Working Days after Completion, intimate the assignation of
guarantees to the appropriate parties and deliver a copy of the intimation to
the Seller.

 

 Page 26 

 

 

16. Confidentiality    

 

16.1Pre-Completion

 

The Purchaser and the Seller will not disclose details of the Missives or the
acquisition of the Property by the Purchaser to the press or otherwise prior to
on or after Completion except:

 

16.1.1with the reasonable consent of the other party;

 

16.1.2to the Purchaser and the Seller's respective agents and professional
advisers in connection with the acquisition/sale of the Property;

 

16.1.3to the Purchaser's bankers or other providers of finance (and their
professional advisers) in connection with the acquisition of the Property;

 

16.1.4where and only to the extent required by law; and

 

16.1.5where and only to the extent required to comply with the requirements of
the Stock Exchange or any other regulatory or government authority.

 

16.2Clause 16.1 shall not prevent either the Seller or the Purchaser from
issuing to their respective investors information on the sale of the Property.

 

16.3Agents

 

The Purchaser and the Seller will ensure that their respective agents and
professional advisers comply with the undertakings in this clause 16.

 



17. Formal documentation    

 

17.1Formal documentation required

 

Neither the Seller nor the Purchaser will be bound by any acceptance of this
offer or any other letter purporting to form part of the Missives or any
amendment or variation of the Missives unless it is duly executed.

 

 Page 27 

 

 

17.2Complete Agreement

 

The Missives (including the annexations) will represent and express the full and
complete agreement between the Seller and the Purchaser relating to the sale of
the Property at the Conclusion Date and will supersede any previous agreements
between the Seller and the Purchaser relating to it. Neither the Seller nor the
Purchaser has been induced to enter into the Missives on account of any prior
warranties or representations.

 



18. Supersession    

 

The provisions of the Missives (other than clauses 2.3, 7.8, and 14) which will
remain in full force and effect until implemented) in so far as not implemented
by the granting and delivery of the Assignation, and others, will remain in full
force and effect until:

 

18.1in the case of the lease warranties given in clause 8 six years after the
Date of Entry; and

 

18.2in the case of all other provisions the earlier of:

 

18.2.1the date when such provisions have been implemented; and

 

18.2.2two years after the Date of Entry except in so far as they are founded on
in any court proceedings which have commenced within such two year period.

 



19. Exclusion of Personal Liability    

 

19.1No personal liability will attach to the Purchaser's Solicitors by virtue of
their entering into the Missives in their capacity as agents for the Purchaser.

 

19.2No personal liability will attach to the Seller's Solicitors by virtue of
their entering into the Missives in their capacity as agents for the Seller.

 

19.3The Seller and the Purchaser will be solely liable to each other for
compliance with, and fulfilment of, their respective obligations under the
Missives.

 



20. Assignation    

 

The Purchaser may not (whether at common law or otherwise):

 

 Page 28 

 

 

20.1.1assign, transfer, grant any security interest over, hold on trust or deal
in any other manner with the benefit of the whole or any part of its interest in
the Missives;

 

20.1.2sub-contract any or all of its obligations under the Missives; nor

 

20.1.3purport to do any of the foregoing.

 



21. Proper law and prorogation    

 

The Missives and the rights and obligations of the Seller and the Purchaser will
be governed by and construed in accordance with the law of Scotland and the
Seller and the Purchaser will be deemed to have agreed to submit to the
non-exclusive jurisdiction of the Scottish courts.

 

Yours faithfully

 

/s/ David G. Mitchell, a Member for and on behalf of Shepherd and Wedderburn LLP
as agents for Futurestate Limited   Witness Signature: /s/ Victoria McHugh      
      Witness Name: Victoria McHugh             Witness Address: 1 Exchange
Crescent, Conference        Square, Edinburgh

 

 Page 29 

 

